      Case 7:16-cv-05935-KMK-JCM              Document 112 Filed 03/03/20 Page 1 of 1

The Law Office of Ryan Lazar, P.C.
305 Broadway, 14th Floor, New York, NY 10007
Tel: (310) 867-1562; Alternate Tel: (646) 666-8262; Fax 1-877-666-4456
ryanlozar@gmail.com
                                                                 !\              ...
                                                                 ' f t t ...
                                                                 1 ,,.. ~ •
                                                                                                  II

                                                       l   1tt                 l :...,, ·. ,• i        !   #



MARCH 3, 2020

Re:     Porter v. Pappas, et al. , No. 16 Civ. 5935 (KMK)

Dear Judge Karas:




                                                                                                               1
       I represent Plaintiff Melvin Porter in the above-captioned Section 1983 action alleging
excessive force and related failure to intervene claims against Defendant DOCCS Officers.

        I write with the Patties' joint request to enlarge their deadline to file pretrial papers until
Friday, April 24, 2020. Currently, the Parties' deadline is March 27, 2020. Docket Entry
1/28/2020.

       This is the first such request, and it is made because the Parties have begun settlement
discussions which we hope may obviate the need for futther pretrial proceedings before Your
Honor. To that end, the Parties requested a first settlement conference with the Court, which the
Hon. Judith C. McCarthy has scheduled for March 31 , 2020. Docket No. 111; see also Docket
No. 77 (settlement referral Order).

        Thank you for yom consideration.

                                                                               Sincerely,

                                                                                ri,!A/M~
                                                                               Ryan Lozar
